Case 1:20-cv-00028-JMS-WRP Document 90 Filed 08/18/20 Page 1 of 15           PageID #: 626




                    IN THE UNITED STATES DISTRICT COURT

                           FOR THE DISTRICT OF HAWAII


  WILFRED L. LEE JR.,                           Civ. No. 20-00028 JMS-WRP

                      Plaintiff,                ORDER GRANTING
                                                DEFENDANTS’ MOTION TO
         vs.                                    DISMISS, ECF NO. 58

  COMPREHENSIVE HEALTH
  MANAGEMENT, dba OHANA
  HEALTH PLAN, aka WELL CARE
  HEALTH PLAN; TIMOTHY
  TRODDEN; SUNDEE FARR; NOAH
  FONOTI; SHERIE VO’A; ET AL.,

                      Defendants.


   ORDER GRANTING DEFENDANTS’ MOTION TO DISMISS, ECF NO. 58

                                   I. INTRODUCTION

               Plaintiff Wilfred Lee, Jr. (“Plaintiff” or “Lee”), proceeding pro se,

   filed this action against his former employer, Defendant Comprehensive Health

   Management, Inc. (“Comprehensive”) and Comprehensive employees Timothy

   Trodden, Sundee Farr, Noah Fonoti, and Sherie Vo’a (collectively, “Defendants”).

   See ECF No. 51 (Amended Complaint). Construed broadly, the Amended

   Complaint alleges causes of action (1) under Title VII of the Civil Rights Act, 42

   U.S.C. § 2000e et seq. (“Title VII”) and the Age Discrimination in Employment


                                            1
Case 1:20-cv-00028-JMS-WRP Document 90 Filed 08/18/20 Page 2 of 15             PageID #: 627




   Act, 29 U.S.C. § 621 et seq. (“ADEA”), asserting discrimination claims based on

   race, age, sex/gender, and sexual orientation; and (2) violations of the civil

   Racketeer Influenced and Corrupt Organizations Act (“RICO”), 18 U.S.C. § 1964

   et seq. Defendants move to dismiss all but the race and age-based discrimination

   claims. ECF No. 58.

                 The court proceeds directly to addressing the legal arguments in the

   Motion to Dismiss, and discusses relevant factual allegations only as necessary to

   understand the court’s reasoning when addressing those arguments. Deciding the

   Motion to Dismiss without a hearing under Local Rule 7.1(c), the court GRANTS

   the motion.

                                    II. DISCUSSION

   A.    Plaintiff’s Gender and Sexual Orientation Discrimination Claims are
         Dismissed for Failure to Exhaust Administrative Remedies.

                 Before filing a Title VII or ADEA discrimination claim in federal

   court, Plaintiff must first timely exhaust his administrative remedies with the Equal

   Employment Opportunity Commission (“EEOC”) or the Hawaii Civil Rights

   Commission. See, e.g., B.K.B. v. Maui Police Dept., 276 F.3d 1091, 1099 (9th Cir.

   2002) (“Under Title VII, a plaintiff must exhaust her administrative remedies by

   filing a timely charge with the EEOC, or the appropriate state agency, thereby

   affording the agency an opportunity to investigate the charge.”) (citing 42 U.S.C.

   § 2000e-5(b)); You v. Longs Drug Stores Cal., LLC, 937 F. Supp. 2d 1237, 1248
                                              2
Case 1:20-cv-00028-JMS-WRP Document 90 Filed 08/18/20 Page 3 of 15             PageID #: 628




   (D. Haw. 2013) (“Like Title VII, the ADEA requires exhaustion of claims by

   nonfederal employees.”) (citing 29 U.S.C. § 626(d)(1)) (other citation omitted).

                To bring either a Title VII claim or an ADEA claim in Hawaii, a

   plaintiff must file a charge with the EEOC within 300 days of the last alleged

   unlawful employment practice, and then the plaintiff must institute his or her

   action within ninety days from when the EEOC issues a right to sue letter. See,

   e.g., Pratt v. Haw., Dep’t of Pub. Safety, 308 F. Supp. 3d 1131, 1142 (D. Haw.

   2018). The purpose of these requirements is to “giv[e] the charged party notice of

   the claim and ‘narrow[] the issues for prompt adjudication and decision.’” B.K.B.,

   276 F.3d at 1099 (quoting Park v. Howard Univ., 71 F.3d 904, 907 (D.C. Cir.

   1995)).

                B.K.B. explains that subject matter jurisdiction extends to:

   (1) allegations that actually fall within the EEOC’s investigation; or (2) an EEOC

   investigation which “can reasonably be expected” to grow out of the charge. Id. at

   1100 (quoting E.E.O.C. v. Farmer Bros. Co., 31 F.3d 891, 899 (9th Cir. 1994)

   (emphasis omitted)). Further,

                [a]llegations of discrimination not included in the
                plaintiff’s administrative charge may not be considered
                by a federal court unless the new claims are like or
                reasonably related to the allegations contained in the
                EEOC charge. In determining whether a plaintiff has
                exhausted allegations that she did not specify in her
                administrative charge, it is appropriate to consider such
                factors as the alleged basis of the discrimination, dates of
                                             3
Case 1:20-cv-00028-JMS-WRP Document 90 Filed 08/18/20 Page 4 of 15              PageID #: 629




                discriminatory acts specified within the charge,
                perpetrators of discrimination named in the charge, and
                any locations at which discrimination is alleged to have
                occurred. In addition, the court should consider
                plaintiff’s civil claims to be reasonably related to
                allegations in the charge to the extent that those claims
                are consistent with the plaintiff’s original theory of the
                case.

   Id. at 1100 (citations and internal editorial marks omitted). Thus, the jurisdictional

   scope of an action “depends upon the scope of both the EEOC charge and the

   EEOC investigation.” Sosa v. Hiraoka, 920 F.2d 1451, 1456 (9th Cir. 1990).

   The language of EEOC charges is construed “with utmost liberality since they are

   made by those unschooled in the technicalities of formal pleading.” B.K.B., 276

   F.3d at 1100 (citations and quotation marks omitted). “The crucial element of a

   charge of discrimination is the factual statement contained therein.” Id. (citations

   and quotation marks omitted).

                Here, however, it is undisputed that Plaintiff’s EEOC charge was

   based only on claims of race and age discrimination. See ECF No. 58-4 at PageID

   #464. Plaintiff’s EEOC charge checked only the “race” and “age” boxes when

   asked for the basis of discrimination. Id. The form stated in its “particulars” that

   “I believe that I have been discriminated against due to my race (Black) and age

   (42), in violation of Title VII of the Civil Rights Act of 1964, as amended, and the

   Age Discrimination in Employment Act of 1967, as amended.” Id. Nothing in the

   record indicates that Plaintiff complained of gender or sexual orientation
                                             4
Case 1:20-cv-00028-JMS-WRP Document 90 Filed 08/18/20 Page 5 of 15              PageID #: 630




   discrimination before the EEOC, that those characteristics were in any way related

   to the race and age claims that were brought before the EEOC, or that the EEOC in

   fact investigated anything related to gender or sexual orientation.

                That is, although Plaintiff’s allegations in this suit appear to raise

   gender and sexual orientation discrimination claims (in addition to race and age)—

   see, e.g., ECF No. 51 at PageID #356 (alleging sex discrimination) & PageID #359

   (asserting that “Defendant supervisor Noah Fonoti is part of the LGBTQ

   community,” and that “[p]erformance management was not administered fairly and

   consistently . . . because of . . . Sex (Male/Heterosexual)[.]”)—there is nothing in

   the Amended Complaint (or any documents the court could consider at this Rule

   12(b)(6) stage) that those allegations were administratively exhausted before the

   EEOC. See, e.g., Scott v. Mantech Int’l Corp., 2019 WL 383991, at *6 (D. Haw.

   Jan. 29, 2019) (dismissing disability claim as unexhausted where the complaint

   form did not check the “disability” box, and no other information suggested that

   disability was part of the scope of the investigation).

                Accordingly, the Title VII discrimination claims based on gender

   and/or sexual orientation are DISMISSED. The action, however, may proceed

   based on allegations of violations of Title VII (race) and under the ADEA.

   Nevertheless, this dismissal is without prejudice. And although it appears unlikely

   to the court that Plaintiff could establish exhaustion of the gender and sexual


                                              5
Case 1:20-cv-00028-JMS-WRP Document 90 Filed 08/18/20 Page 6 of 15             PageID #: 631




   orientation claims, the court cannot say that giving leave to amend would be futile.

   Thus, if Plaintiff can sufficiently establish that his gender/sexual orientation claims

   were “like or reasonably related to the allegations contained in the EEOC charge,”

   B.K.B., 276 F.3d at 1100, he may file a Second Amended Complaint attempting to

   do so. Such a Second Amended Complaint must be filed by September 17, 2020.

   If a Second Amended Complaint is not filed by that date, the action will proceed

   on the race and age-based discrimination claims as alleged.

   B.    No Individual Liability under Title VII or the ADEA.

                Next, the court dismisses the Title VII and ADEA claims against

   Defendants Trodden, Farr, Fonoti, and Vo’a (the “individual Defendants”). It is

   well established under Ninth Circuit precedent that Title VII and the ADEA

   protects against discrimination by “employers,” and thus individuals or agents

   cannot themselves be liable for violating Title VII and the ADEA. See, e.g., Miller

   v. Maxwell’s Int’l, Inc., 991 F.2d 583, 587 (9th Cir. 1993) (reasoning that “[t]he

   statutory scheme itself indicates that Congress did not intend to impose individual

   liability on employees” for both Title VII and the ADEA); Crabbe v.

   Nakayama, 2019 WL 138163, at *2 (D. Haw. Jan. 8, 2019) (“[Plaintiff] cannot

   maintain a cause of action against an individual under Title VII or the ADEA.”)

   (citing Miller).




                                              6
Case 1:20-cv-00028-JMS-WRP Document 90 Filed 08/18/20 Page 7 of 15              PageID #: 632




                Accordingly, the Title VII and ADEA claims against the individual

   Defendants are DISMISSED. And because further amendment as to these claims

   against the individual Defendants would be futile, the dismissal of the individuals

   is with prejudice.

   C.    The Civil RICO Claims are Dismissed with Prejudice.

                “To recover for a civil RICO violation, ‘a plaintiff must prove that the

   defendant engaged in (1) conduct (2) of an enterprise (3) through a pattern (4) of

   racketeering activity.’” Painters & Allied Trades Dist. Council 82 Health Care

   Fund v. Takeda Pharm. Co., 943 F.3d 1243, 1248 n.5 (9th Cir. 2019) (quoting

   Chaset v. Fleer/Skybox Int’l, LP, 300 F.3d 1083, 1086 (9th Cir. 2002)). And “[t]o

   allege civil RICO standing under 18 U.S.C. § 1964(c), a ‘plaintiff must show:

   (1) that his alleged harm qualifies as injury to his business or property; and (2) that

   his harm was “by reason of” the RICO violation.’” Id. at 1248 (quoting Canyon

   Cty. v. Syngenta Seeds, Inc., 519 F.3d 969, 972 (9th Cir. 2008)).

                A “‘pattern’ . . . requires at least two acts of racketeering activity.” 18

   U.S.C. § 1961(5). “Racketeering activity” is defined as “any act indictable under

   various provisions of 18 U.S.C. § 1961 and includes the predicate acts alleged in

   this case of mail fraud and wire fraud under 18 U.S.C. §§ 1341 and 1343.”

   Forsyth v. Humana, Inc., 114 F.3d 1467, 1481 (9th Cir. 1997), overruled on other

   grounds by Lacey v. Maricopa Cty., 693 F.3d 896 (9th Cir. 2012) (en banc). To


                                              7
Case 1:20-cv-00028-JMS-WRP Document 90 Filed 08/18/20 Page 8 of 15                       PageID #: 633




   establish mail and wire fraud, Plaintiff must allege the following elements:

   “(1) formation of a scheme or artifice to defraud; (2) use of the United States mails

   or wires, or causing such a use, in furtherance of the scheme; and

   (3) specific intent to deceive or defraud.” Sanford v. MemberWorks, Inc., 625 F.3d

   550, 557 (9th Cir. 2010) (citation omitted). Under Federal Rule of Civil Procedure

   9(b), although “the elements of knowledge and intent may be averred generally;

   the factual circumstances of the fraud itself require particularized allegations.”

   Queen’s Med. Ctr. v. Kaiser Found. Health Plan, Inc., 948 F.Supp.2d 1131, 1158

   (D. Haw. 2013) (citing Sanford, 625 F.3d at 558).

                  The Amended Complaint alleges that Defendants “engaged in an

   ongoing and continuous pattern of Racketeering and Conspiracies to create a de

   facto Organization . . . to terminate the employment of the Pro Se Plaintiff[.]” ECF

   No. 51 at PageID #363. It identifies “Obstruction of Justice, Mail Fraud and Wire

   Fraud” as predicate acts. Id. at PageID #365. Likewise, Plaintiff’s Amended

   RICO Case Statement identifies predicate acts as “Obstruction of Justice (18

   U.S.C. 1505), Mail Fraud (18 U.S.C. 1341), Wire Fraud (18 U.S.C. 1343).” ECF

   No. 52 at PageID #391. 1 The Amended Complaint alleges that the “Obstruction of


          1
             Older versions (prior to 2009) of the court’s local rules had required a separate RICO
   case statement, but such a statement is no longer required. Although Plaintiff was not required to
   file his Amended RICO Case Statement, ECF No. 52, because the Plaintiff is proceeding pro se,
   the court will construe the Amended Complaint to include the allegations of the Amended RICO
   Case Statement.

                                                   8
Case 1:20-cv-00028-JMS-WRP Document 90 Filed 08/18/20 Page 9 of 15                      PageID #: 634




   Justice was committed doing (sic) the EEOC investigation along with Mail and

   Wire fraud.” ECF No. 51 at PageID #365.

                 As for obstruction under § 1505 (“Obstruction of proceedings before

   departments, agencies, and committees”),2 the Amended RICO Case Statement

   alleges:

                 The facts are, in Defendants (sic) response to the EEOC
                 investigation. They made several corruptly (sic)
                 statements to the EEOC. Claiming that the defendant’s
                 (sic) strictly followed employment policies.

   Id. at PageID #392. As for mail fraud, the Amended RICO Case Statement

   alleges:

                 Facts: The defendant’s (sic) provided the EEOC their
                 respondent statement and supporting documents for their
                 cause of action towards the plaintiff. Based on
                 defendant’s (sic) violation of Title VII of the Civil Rights
                 Act of 1964 and The Age Discrimination in Employment
                 Act.

   Id. And as for wire fraud, the Amended RICO Case Statement alleges:

                 Facts: Using email communications, telephony and
                 facsimile communications. The Defendants concur,

          2
            Plaintiff’s original RICO Case Statement, ECF No. 13, identified “18 U.S.C. 1510” as
   the obstruction statute at issue. ECF No. 13. Section 1510 criminalizes obstruction of a criminal
   investigation, and Defendants argue that the obstruction allegation fails as a predicate act
   because obstruction of an EEOC proceeding (which is not criminal) does not violate § 1510. See
   ECF No. 58-1 at PageID #422-23. The Amended RICO Case Statement, however, alleges
   obstruction of an agency proceeding (perhaps like an EEOC proceeding) under § 1505—
   Defendant’s current motion thus fails in this regard because it is directed at the wrong RICO
   Case Statement. Plaintiff appears to have amended his allegations in response to a prior motion
   to dismiss.


                                                  9
Case 1:20-cv-00028-JMS-WRP Document 90 Filed 08/18/20 Page 10 of 15            PageID #:
                                    635



              granted authorization and instructions, organized and
              planned to violate the Plaintiff’s (sic) rights under Title
              VII of the Civil Rights Act of 1964 and The Age
              Discrimination in Employment Act.

 Id.

              Given those allegations, Plaintiff’s civil RICO claims fail for (at

 minimum) a lack of causation. That is, Plaintiff cannot establish standing because

 his alleged injury (loss of money or unlawful termination) is not “by reason of” the

 alleged predicate acts. See, e.g., Takeda Pharm. Co., 943 F.3d at 1248 (requiring a

 RICO plaintiff to “show . . . that his harm was ‘by reason of’ the RICO violation”);

 18 U.S.C. § 1964(c). This showing requires “proximate caus[ation],” which in this

 context is “some direct relation between the injury asserted and the injurious

 conduct alleged.” Holmes v. Sec. Investor Protection Corp., 503 U.S. 258, 268

 (1992).

              Here, Plaintiff’s alleged injury was not “by reason of” or “directly

 related” to the alleged predicate acts regarding the EEOC investigation, which

 followed his termination. Even assuming—for the sake of argument only—that

 Defendants committed mail or wire fraud and obstructed the EEOC investigation,

 such acts would not have caused Plaintiff’s “injury to his business or property” as




                                           10
Case 1:20-cv-00028-JMS-WRP Document 90 Filed 08/18/20 Page 11 of 15                       PageID #:
                                    636



 required to have standing to bring a civil RICO claim. 3 See, e.g., Miranda v.

 Ponce Fed. Bank, 948 F.2d 41, 47 (1st Cir. 1991) (“Because the injury complained

 of here—Miranda’s loss of employment—was not the product of bribery or any

 other predicate crime . . . but of her dismissal, the injury cannot be said to have

 occurred ‘by reason of’ a RICO violation. Put another way, a claim for wrongful

 discharge cannot be successfully pursued under civil RICO when the injury itself is

 not the result of a predicate act.”). Moreover, neither the Amended Complaint nor

 the Amended RICO Case Statement alleges that any of the individual Defendants

 had anything to do with formulating the employer’s response to the EEOC during

 the investigation.

                Plaintiff also fails to establish the necessary detail to state plausible

 predicate acts of mail or wire fraud. See Sanford, 625 F.3d at 557 (requiring,

 among other elements, a “specific intent to deceive or defraud”). Aside from the

 allegations during the EEOC investigation, Plaintiff also alleges discriminatory


        3
           It is unclear whether Plaintiff properly alleges injury to his “business or property” by
 the alleged unlawful discrimination in employment. See Hoatson v. N.Y. Archdiocese, 2007 WL
 431098, at *5 (S.D.N.Y. Feb. 8, 2007) (“Plaintiff has not sufficiently alleged that he was
 deprived of ‘money or property’ since loss of a job is not ‘property in the victim’s hands.’”)
 (citing Cleveland v. United States, 531 U.S. 12, 21 (2000)); but see Diaz v. Gates, 420 F.3d 897,
 900-01 (9th Cir. 2005) (en banc) (indicating that false imprisonment that caused a victim to lose
 employment and employment opportunities could be injury to “business or property”).
 Plaintiff’s Amended RICO Case Statement alleges that RICO violations resulted in “loss of
 income, employment, enjoyment of life . . . [and] damage to professional reputation,” ECF No.
 52 at PageID #391, and claims damages of “$395,000,000,000,” id. at PageID #400. But
 because the RICO claims fail for other reasons, the court need not reach this question.


                                                 11
Case 1:20-cv-00028-JMS-WRP Document 90 Filed 08/18/20 Page 12 of 15            PageID #:
                                    637



 acts, based on his race, leading to his termination—such as violating a “corrective

 action process,” ECF No. 51 at PageID #357; violating the employer’s “own

 written policies and guidelines,” id.; having his desk switched to a remote area, id.

 at PageID #358; and in the “quality corrective action” process, id. at PageID #360.

 But none of these alleged discriminatory acts are alleged with particularity to be

 fraudulent, much less with the necessary “specific intent” to defraud. See, e.g.,

 Eclectic Properties E., LLC v. Marcus & Millichap Co., 751 F.3d 990, 997 (9th

 Cir. 2014) (“In the absence of direct evidence of intent, the party asserting fraud

 must first prove ‘the existence of a scheme which was reasonably calculated to

 deceive persons of ordinary prudence and comprehension,’ and then, ‘by

 examining the scheme itself’ the court may infer a defendant’s specific intent to

 defraud.”) (quoting United States v. Green, 745 F.2d 1205, 1207 (9th Cir. 1984)).

              Likewise, although Plaintiff’s Amended RICO Case Statement lists

 some specific dates and communications as “fraud-related predicate acts,” ECF

 No. 52 at PageID #393-95, these allegations largely repeat the allegations of

 discrimination in the First Amended Complaint (and are not fraudulent).

 Moreover, Plaintiff alleges acts of “mail fraud” against an attorney for

 Comprehensive Health Management, apparently in response to the EEOC

 investigation—not against a Defendant and not acts that could have caused

 Plaintiff’s alleged injury. See id. at PageID #395.


                                           12
Case 1:20-cv-00028-JMS-WRP Document 90 Filed 08/18/20 Page 13 of 15              PageID #:
                                    638



              In short, although Plaintiff appears to allege sufficient facts to state a

 Title VII claim based on race, he fails to state a valid civil RICO claim. And this is

 not surprising, for this discrimination suit is a poor fit for RICO. As one court put

 it,

              [plaintiff’s] RICO claim cannot survive. “Congress
              enacted § 1962(c), and RICO generally, ‘to target . . . the
              exploitation and appropriation of legitimate business by
              corrupt individuals.’” Bates v. Nw. Human Servs., 466 F.
              Supp. 2d 69, 78 (D.D.C. 2006) (quoting Yellow Bus
              Lines, Inc. v. Drivers, Chauffeurs & Helpers Local Union
              639, 883 F.2d 132, 139 (D.C. Cir. 1989)). [Plaintiff’s]
              lawsuit has nothing to do with an injury to his
              commercial business. It has everything to do with an
              employment-related injury. The remedy for [Plaintiff’s]
              complaints is Title VII, and his attempt to shoehorn his
              discrimination . . . claims into a RICO claim is
              unavailing. Hence, his RICO claim will be dismissed.

 Moore v. Castro, 192 F. Supp. 3d 18, 36-37 (D.D.C. 2016), aff’d sub nom. Moore

 v. Carson, 775 F. App’x 2 (D.C. Cir. 2019). “RICO claims premised on mail or

 wire fraud must be particularly scrutinized because of the relative ease with which

 a plaintiff may mold a RICO pattern from allegations that, upon closer scrutiny, do

 not support it.” Scher v. Premier Holdings, Inc., 2010 WL 1064678, at *4 (D.

 Haw. Mar. 24, 2010) (quoting W. Assoc. Ltd. P’ship, ex rel. Ave. Assoc. Ltd. P’ship

 v. Mkt. Square Assoc., 235 F.3d 629, 637 (D.C. Cir. 2001)).




                                           13
Case 1:20-cv-00028-JMS-WRP Document 90 Filed 08/18/20 Page 14 of 15            PageID #:
                                    639



              Accordingly, Plaintiff’s civil RICO claims are DISMISSED. Because

 further amendment would be futile, the dismissal is with prejudice. See,

 e.g., Sylvia Landfield Tr. v. City of L.A., 729 F.3d 1189, 1196 (9th Cir. 2013).

                                III. CONCLUSION

              For the foregoing reasons, Defendants’ Motion to Dismiss, ECF No.

 58, is GRANTED. Plaintiff’s Title VII claims based on sex/gender and sexual

 orientation are DISMISSED without prejudice. Plaintiff’s Title VII claims against

 the individual Defendants Trodden, Farr, Fonoti, and Vo’a are DISMISSED with

 prejudice. Likewise, Plaintiff’s civil RICO claims are DISMISSED with prejudice.

              Plaintiff is granted leave to file by September 17, 2020, a Second

 Amended Complaint re-alleging Title VII gender and sexual orientation claims if

 he can demonstrate, under the particular circumstances of this case, that those

 claims were “like or reasonably related to the allegations contained in the EEOC

 charge.” B.K.B, 276 F.3d at 1100. If a Second Amended Complaint is not filed by

 September 17, 2020, the action shall continue based on the race- and age-based

 claims under Title VII and the ADEA. Plaintiff may not, however, re-allege

 ///

 ///

 ///

 ///


                                           14
Case 1:20-cv-00028-JMS-WRP Document 90 Filed 08/18/20 Page 15 of 15                    PageID #:
                                    640



 claims of individual liability against the individual Defendants under Title VII or

 the ADEA, or re-allege his civil RICO claims.

              IT IS SO ORDERED.

              DATED: Honolulu, Hawaii, August 18, 2020.



                                                   /s/ J. Michael Seabright
                                                  J. Michael Seabright
                                                  Chief United States District Judge




 Lee v. Comprehensive Health Mgmt., et al., Civ. No. 20-00028 JMS-WRP, Order Granting
 Defendants’ Motion to Dismiss, ECF No. 58




                                            15
